DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is entered in response to Applicant's amendment and reply of 5/18/22. The claims 1-10 and 12-35 are pending. The claims 1, 10 and 16 are amended. Claims 3 and 16-35 are withdrawn. Claim 11 has been cancelled. Claims 1-2, 4-10, 12-15 are hereby examined.
Response to Arguments
Applicant’s arguments, filed 5/18/22 with respect to the rejections of claims 1-2, 4-10 and 12-15 under 103(a) as being unpatentable over Williams (US2007/0293808) in view of Sheehan (US2013/0178750) have been considered but are not persuasive. Applicant argues, Williams shows the device is implanted in the body having an anchor position that is downstream from the branches of the aorta. Examiner notes Williams discloses the diverter device being positioned upstream or downstream from the renal arteries (Abstract, claim 4 of Williams). However, Applicant further argues the position at which the diverter device anchors to the aorta is always downstream from the branches to the renal arteries and the diverter device may be slightly upstream or equal with the branches. Examiner respectfully disagrees, as recited in the Abstract and claim 4 of Williams, the implant is positionable upstream of the ostium of the renal artery. The location of the ostium (opening) of the renal artery is upstream of the branch arteries as shown in the anatomical drawing in Fig. 2. Otherwise, as stated in the previous rejection it would have been obvious to one having ordinary skill in the art to try anchoring the flow restriction device to the aorta upstream of at least one branch vessel, since there are a finite number of identified, predictable solutions where the result would have a reasonable expectation of success for diversion of blood flow for the same purpose. Where, the placement of the diverter element upstream would cause a greater diversion of blood flow downstream; alternatively, the placement of the diverter element downstream of the rental artery ostia would cause an elevation of pressure upstream the ostia. See MPEP 2144.05. Therefore, the rejection has been maintained. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-10, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al (US2007/0293808) (“Williams) in view of Sheehan et al (US2013/0178750) (“Sheehan”).
Regarding claim 1, Williams according to the embodiment of Fig. 6A-B discloses a method for improving cardiac function (Paragraph [0014]), the method comprising: 
arranging an implantable flow restriction device (restrictor 34) with an aorta of a patient (Paragraph [0029]); and 
adjusting physical dimensions of the implantable flow restriction device to increase blood flow into at least one branch vessel of the aorta (the device is expanded to a shape that diverts blood from the aorta to the renal arteries, Paragraph [0030]) while maintaining a substantially unrestricted blood flow within the aorta proximal to the at least one branch vessel to influence renal artery pressure and regulate systemic blood pressure (branch vessel (the anchoring device is downstream of the renal arties and expands to direct flow into the renal arteries, therefore not restricting blood flow proximal to the branch vessel, Paragraph [0029], see Fig. 6A); yet is silent regarding:
inducing stenosis of the aorta distal of the at least one branch vessel of the aorta between 40% and 80%. 
Wiliams teaches the restrictor 34 can be of any size and shape that will cause a sufficient increase in arterial pressure at the renal artery (Paragraph [0030]).  Therefore, Williams sets forth that the percent of stenosis is a result effective variable that effects an increase or decrease in the amount of blood diverted in the renal arteries (Paragraph [0030]).
It would have been obvious to one having ordinary skill in the art to have modified the induced stenosis by the flow restriction device in the aorta to be between 40% and 80%, for the purpose of imparting the desired degree of occlusion/stenosis to the vessel, since it would only involve routine skill in the art to find the optimal occlusion state for treating a patient since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105, USPQ.
Williams is also silent regarding the implantable flow restriction device including a first portion, a second portion, and a channel therebetween; adjusting the physical dimensions of the first portion or the second portion of the implantable flow restriction device to alter blood flow through the channel. 
Sheehan teaches a flow restrictor 922 for altering blood flow through a vessel. The expandable balloon 926 has an annular and toroidal geometry with a central passageway 934 (channel) (see Fig. 14A, 14B). The restrictor 922 is in fluid communication with a fluid line to fill chamber 932 of balloon 926. The flow line 930 can inflate or deflate the balloon to alter blood flow (Paragraph [0173]). It would have been obvious to one having ordinary skill in the art to have substituted the flow restrictor of Sheehan for the flow restrictor of Williams since the substitution would have the same predictable result of altering blood flow in the body. See MPEP 2144.06.
Further, Williams according to the embodiment of Fig. 6A-6B is silent regarding the implantable flow restriction device is anchored to the aorta upstream of at least one branch vessel at an anchoring position, adjusting physical dimensions of the implantable flow restriction device to increase blood flow into at least one branch vessel of the aorta that is downstream from the anchoring position of the implantable flow restriction device. 
Williams teaches another embodiment where the implantable flow restriction device is anchored upstream of at least one branch vessel at an anchoring position (see Abstract, claim 4). Where the blood flow into at least one branch vessel of the aorta would be downstream from the anchoring position of the implantable flow restriction device (see Abstract, claim 4). 
It would have been an obvious design choice to one having ordinary skill in the art to have modified the anchoring position of the flow restriction device to be anchored to the aorta upstream of at least one branch vessel in order to divert flow of blood from the aorta to the renal artery. One of ordinary skill in the art would have expected Applicants invention would perform equally well with anchoring the flow restriction device upstream of at least one branch vessel instead of anchoring the flow restriction device downstream of at least one branch vessel because both provide the same or similar predictable result of diverting blood flow from the aorta in order to elevate blood flow to the kidneys for improving natural removal of excess fluids from the body (the diverter element is positionable upstream or downstream, see Abstract).
Furthermore, it would have been obvious to try anchoring the flow restriction device to the aorta upstream of at least one branch vessel to one having ordinary skill in the art, since there are a finite number of identified, predictable solutions where the result would have a reasonable expectation of success for diversion of blood flow for the same purpose. The placement of the diverter element upstream would cause a greater diversion of blood flow downstream; alternatively, the placement of the diverter element downstream of the rental artery ostia would cause an elevation of pressure upstream the ostia. See MPEP 2144.05.
Regarding claim 2, Williams/Sheehan discloses the method of claim 1, Sheehan further teaches wherein the implantable flow restriction device includes a flow restricting balloon (balloon 926) and adjusting the physical dimensions of the implantable flow restriction device includes altering dimensions of the flow restricting balloon (Paragraph [0173]). 
Regarding claim 4, Williams/Sheehan discloses the method of claim 1, Sheehan further teaches wherein adjusting the physical dimensions of the implantable flow restriction device includes manipulating a magnitude of constriction for flow through the implantable flow restriction device (driver pump 928 inflates or deflates balloon 926 to restrict or allow blood flow through lumen of device 920, Paragraph [0176]) 
Regarding claim 5, Williams/Sheehan discloses the method of claim 1, Williams further discloses wherein the at least one branch vessel of the aorta is at least one renal artery, and adjusting the physical dimensions of the implantable flow restriction device increases blood flow into the at least one of the renal artery to increase kidney perfusion hemodynamically (increases blood flow to the renal artery to increase renal function, thereby increasing kidney perfusion hemodynamically, Paragraph [0025]).
Regarding claim 6, Williams/Sheehan discloses the method of claim 1, Williams further discloses further comprising adjusting an amount of restriction applied by the implantable flow restriction device after implantation in response to the patient needs (Paragraph [0030]). 
Regarding claim 7, Williams/Sheehan discloses the method of claim 1, Williams further discloses wherein adjusting the physical dimensions of the implantable flow restriction device includes altering flow into kidneys of the patient to produce a neuro-hormonal response that effects a change in the patient to move toward normal kidney functioning (the response of a neuro-hormonal response would occur for every patient by being a response of the human body by alteration of blood flow, Paragraph [0030]).  
Regarding claim 8, Williams/Sheehan discloses the method of claim 1; yet, is silent regarding further comprising a sensor arranged with the implantable flow restriction device and configured to monitor blood flow therethrough, and the sensor is at least one of a pressure sensor and a flow sensor . Sheehan according to embodiment of Fig. 3 teaches a sensor (upstream sensor 370) arranged with the implantable flow restriction device 360 and configured to monitor blood flow therethrough (Paragraph [0054]). The sensor is at least one of a pressure sensor and a flow sensor (Paragraph [0054]). It would have been obvious to one having ordinary skill in the art to have modified the flow restrictor of Williams/Sheehan to include a sensor for monitoring blood flow as further taught by Sheehan in order to have the flow restrictor be activated or deactivated in response to any of the sensed blood perfusion parameters or other sensed characteristics (Paragraph [0057] of Sheehan). 
Regarding claim 9, Williams/Sheehan discloses the method of claim 8, Sheehan teaches further comprising altering the blood flow through the implantable flow restriction device in response to the blood flow monitored by the sensor (Paragraph [0054]).  
Regarding claim 10, Williams according to the embodiment of Figs. 6A-B discloses a method of improving cardiac function (Paragraph [0014]), the method comprising: 
arranging an implantable flow restriction device (diversion member 12) within an aorta of a patient (Paragraph [0029], see Fig. 6A); and 
adjusting physical dimensions of the implantable flow restriction device to increase blood flow into at least one branch vessel of the aorta (the flow diversion member diverts blood flow into the renal arties which increases blood flow, Paragraph [0025]) while maintaining a substantially unrestricted blood flow within the aorta proximal to the at least one branch vessel (the anchoring device is downstream of the renal arties and expands to direct flow into the renal arteries, therefore not restricting blood flow proximal to the branch vessel, Paragraph [0029], see Fig. 6A) to preserve or improve cardiac function of the patient by reducing activation of a sympathetic nervous system (the response of reducing activation of a sympathetic nervous system would occur for every patient by being a response of the human body by restriction of blood flow) of the patient to decrease at least one of resting heart rate, blood pressure, and N-terminal pro b-type natriuretic peptide (nt-proBNP) or improve heart contractility (by the bernouli principle the fluid/blood passes through the narrowed pipe/vessel and simultaneously the pressure drops, therefore, the flow diverting device lowers blood pressure; Paragraph [0025]); yet, is silent regarding:  
inducing stenosis of the aorta distal of the at least one branch vessel of the aorta between 40% and 80%. 
Williams teaches the restrictor 34 can be of any size and shape that will cause a sufficient increase in arterial pressure at the renal artery (Paragraph [0030]).  Therefore, Williams sets forth that the percent of stenosis is a result effective variable that effects an increase or decrease in the amount of blood diverted in the renal arteries (Paragraph [0030]).
It would have been obvious to one having ordinary skill in the art to have modified the induced stenosis by the flow restriction device in the aorta to be between 40% and 80%, for the purpose of imparting the desired degree of occlusion/stenosis to the vessel, since it would only involve routine skill in the art to find the optimal occlusion state for treating a patient since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105, USPQ.
Williams is silent regarding the implantable flow restriction device including a first portion, a second portion, and a channel therebetween; adjusting the physical dimensions of the first portion or the second portion of the implantable flow restriction device to alter blood flow through the channel. 
Sheehan teaches a flow restrictor 922 for altering blood flow through a vessel. The expandable balloon 926 has an annular and toroidal geometry with a central passageway 934 (channel) (see Fig. 14A, 14B). The restrictor 922 is in fluid communication with a fluid line to fill chamber 932 of balloon 926. The flow line 930 can inflate or deflate the balloon to alter blood flow (Paragraph [0173]). It would have been obvious to one having ordinary skill in the art to have substituted the flow restrictor of Sheehan for the flow restrictor of Williams since the substitution would have the same predictable result of altering blood flow in the body. See MPEP 2144.06.
Williams according to the embodiment of Fig. 6A-6B is silent regarding the implantable flow restriction device is anchored to the aorta upstream of at least one branch vessel at an anchoring position.
Williams teaches another embodiment where the implantable flow restriction device is anchored upstream of at least one branch vessel at an anchoring position (see Abstract, claim 4). Where the blood flow into at least one branch vessel of the aorta would be downstream from the anchoring position of the implantable flow restriction device (see Abstract, claim 4). It would have been an obvious design choice to one having ordinary skill in the art to have modified the anchoring position of the flow restriction device to be anchored to the aorta upstream of at least one branch vessel in order to divert flow of blood from the aorta to the renal artery. One of ordinary skill in the art would have expected Applicants invention would perform equally well with anchoring the flow restriction device upstream of at least one branch vessel instead of anchoring the flow restriction device downstream of at least one branch vessel because both provide the same or similar predictable result of diverting blood flow from the aorta in order to elevate blood flow to the kidneys for improving natural removal of excess fluids from the body (the diverter element is positionable upstream or downstream, see Abstract).
Furthermore, it would have been obvious to try anchoring the flow restriction device to the aorta upstream of at least one branch vessel to one having ordinary skill in the art, since there are a finite number of identified, predictable solutions where the result would have a reasonable expectation of success for the same purpose of diversion of blood flow. The placement of the diverter element upstream would cause a greater diversion of blood flow downstream; alternatively, the placement of the diverter element downstream of the rental artery ostia would cause an elevation of pressure upstream the ostia. See MPEP 2144.05.
Regarding claim 12, Williams/Sheehan discloses the method of claim 11; yet, is silent regarding wherein adjusting the physical dimensions of the implantable flow restriction device induces stenosis of the aorta distal of the at least one branch vessel of the aorta between 50% and 70%. 
Wiliams teaches the restrictor 34 can be of any size and shape that will cause a sufficient increase in arterial pressure at the renal artery (Paragraph [0030]).  Therefore, Williams sets forth that the percent of stenosis is a result effective variable that effects an increase or decrease in the amount of blood diverted in the renal arteries (Paragraph [0030]).
It would have been obvious to one having ordinary skill in the art to have modified the induced stenosis by the flow restriction device in the aorta to be between 50% and 70%, for the purpose of imparting the desired degree of occlusion/stenosis to the vessel, since it would only involve routine skill in the art to find the optimal occlusion state for treating a patient since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105, USPQ.
Regarding claim 13, Williams/Sheehan discloses the method of claim 10, Williams further discloses wherein the at least one branch vessel of the aorta is at least one renal artery (Paragraph [0029], see Fig. 6A) and adjusting the physical dimensions of the implantable flow restriction device (Paragraph [0031]) includes increasing blood pressure at an ostium of the at least one renal artery pressure (device is positioned within a region of the ostium, Paragraph [0028]) across a kidney of the patient relative to venous outflow pressure causing more blood to flow through the kidney (increases volume of blood flow to kidneys, Paragraph [0028]).  
Regarding claim 14, Williams/Sheehan discloses the method of claim 13, Williams further discloses wherein increasing the blood pressure at the ostium of the at least one renal artery (device is positioned within a region of the ostium, Paragraph [0028] and increases volume of blood flow to kidneys, Paragraph [0029]) includes increasing fluid filtration by the kidney to increase diuresis and lessen fluid retention of the patient (blood flow increases to kidneys and therefore filtration by the kidneys increases, Paragraph [0029], the response of diuresis and fluid retention would occur for every patient by being a response of the human body by restriction of blood flow).  
Regarding claim 15, Williams/Sheehan discloses the method of claim 14, Williams further discloses wherein increasing the blood pressure at the ostium of the at least one renal artery (device is positioned within a region of the ostium, Paragraph [0028] and increases volume of blood flow to kidneys, Paragraph [0029]) reduces stimulation of a Renin-Angiotensin-Aldosterone system (RAAS) of the patient (the response of RAAS would occur for every patient by being a response of the human body by restriction of blood flow).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKAIL A MANNAN whose telephone number is (571)270-1879. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-270-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.A.M/Examiner, Art Unit 3771


	/KELLY J BEKKER/             Supervisory Patent Examiner, Art Unit 3771